DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3/31/2021 has been entered.

Response to Amendment
Applicants’ response filed 3/31/2021 amended claims 1-7 and 9-20 and cancelled claim 8.  Applicants’ amendments in light of their arguments overcome the 35 USC 103 rejections over Rath as evidenced by Casper and rath in view of Hansch as evidenced by Casper from the office action mailed 1/11/2021; therefore these rejections are withdrawn.  Also, applicants did address the IDS issues from the office action mailed 1/11/2021 and therefore these issues are withdrawn.  Finally, applicants filed a terminal disclaimer to obviate the double patenting rejection over serial no. 16/307,796 from the office action mailed 1/11/2021; therefore this rejection is withdrawn.  Also, applicants’ arguments regarding the other double patenting rejections from the office 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2021 and 4/20/2021 were filed after the mailing date of the final office action on 1/11/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
         

Examiners Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/EP2017/065751, filed 06/27/2017.”


B) Please AMEND claim as follows:
DELETE the phrase ------- “more than 10 to . . . .”
ADD the phrase ------- “at least 12%” --------   


C) Please CANCEL claim 13.  



Spoke with Eric Myers on 4/19/2021 and he agreed to the amendments discussed above.  



Claims Allowed
6.	The following is an examiner’s statement of reasons for allowance:  
Rath et al. (US 5,883,196), the closest prior art reference, teaches succinimide reaction products for lubricant and fuels having a bismaleation level of 10% in an example.  However, Rath fails to teach such compounds having a bismaleation level of at least 12% as claimed.  Furthermore, it is evident from the disclosure of Rath that the reference prefers lower bismaleation levels than 10% and therefore the claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771